Exhibit 10.6
 
PIGGYBACK REGISTRATION RIGHTS AGREEMENT
 
 
This Agreement dated October 18, 2012 is made by and between TITAN IRON ORE
CORP., a Nevada company having an address at 3040 North Campbell Ave. Suite
110 (the “Company”) and  (“the Investors”).
 
WHEREAS:
 
A.         The Company granted to the Investors (together with other purchasers
of Debentures) a series of pari passu convertible debentures dated concurrently
herewith in the principal amount of up to US$500,000 (the “Debentures”);
 
B.          Pursuant to the terms of the Debentures, the principal amount owing
thereunder from time to time, together with any interest thereon accrued but
unpaid, may be converted into common shares in the capital of the Company;
 
C.          The Company wishes to provide certain registration rights to the
Investors on the terms and conditions set forth in this Agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants contained in this Agreement and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each party), the parties hereby agree as follows:
 
1.
Piggyback Registration Rights

 
1.1          If the Company determines to proceed with the preparation and
filing with the Securities and Exchange Commission (the “SEC”) of a registration
statement (“Registration Statement”) relating to an offering for its own account
or the account of others under the United States Securities Act of 1933, as
amended (the “1933 Act”), of any common shares, other than on Form S-4 or Form
S-8 (each as promulgated under the 1933 Act) or their then equivalents relating
to equity securities issuable in connection with stock options or other employee
benefit plans, then the Company will send to the Investors written notice of
such determination.  If within 5 days after receipt of such notice the Investors
requests in writing, the Company will cause the registration under the 1933 Act
of the common shares of the Company including without limitation any common
shares issued on exercise of warrants issued or issuable to the Investors
pursuant to the Debenture from time to time, together with any interest thereon
accrued but unpaid (collectively, the “Registrable Securities”), provided that
if at any time after giving written notice of its intention to register any of
its common shares and prior to the effective date of the registration statement
filed in connection with such registration, the Company determines for any
reason not to register or to delay registration of such shares at that time,
then the Company may, at its election, give written notice of such determination
to the Investors and, thereupon, (a) in the case of a determination not to
register, the Company will be relieved of its obligation to register the
Registrable Securities, provided, however, that the Company will be obligated to
register the Registered Securities in accordance with the terms of this
Agreement if the Company thereafter determines to register its common shares,
and (b) in the case of a determination to delay registering, the Company will be
permitted to delay registering the Registrable Securities for the same period as
the delay in registering such other shares.  The Company will include in such
registration statement all or any part of the Registrable Securities, provided
however that the Company will not be required to register any of the Registrable
Shares that are eligible for sale pursuant to Rule 144(k) of the 1933
Act.  Notwithstanding any other provision in this Agreement, if the Company
receives a comment from the SEC which effectively results in the Company having
to reduce the number of common shares being registered on such Registration
Statement, then the Company may, in its sole discretion, reduce on a pro rata
basis along with all other shares being registered the number of Registrable
Securities to be included in such Registration Statement.  In circumstances in
which not all of the Registrable Securities are registered, the Company shall,
upon written notice from the Investors, take all steps necessary to register
such unregistered Registrable Securities as soon as possible after the filing of
the original Registrable Statement.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2          In connection with each Registration Statement described in Section
1.1, the Investors will furnish to the Company in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably necessary in order to assure compliance with applicable U.S.
federal and applicable state securities laws.  The Company may require the
Investors to furnish to the Company a certified statement as to the number of
common shares beneficially owned by the Investors and the name of the person
thereof that has voting and dispositive control over the Registrable Securities.
 
1.3         All fees and expenses incident to the performance of or compliance
with the filing of the Registration Statement will be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement.  The fees and expenses referred to in the foregoing sentence will
include, without limitation, (a) all registration and filing fees (including,
without limitation, fees and expenses (i) with respect to filings required to be
made with the OTC Bulletin Board or other exchange or quotation service on which
the common shares of the Company are then listed for trading, (b) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by a majority of the Registrable Securities
included in the Registration Statement), (c) messenger, telephone and delivery
expenses, (d) fees and disbursements of legal counsel for the Company and
reasonable fees and disbursements of special counsel to the Investors, if
required; (e) 1933 Act liability insurance, if the Company so desires such
insurance, and (f) fees and expenses of all other persons retained by the
Company in connection with the filing of the Registration Statement.  In
addition, the Company will be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, if applicable. In no event will the
Company be responsible for any broker or similar commissions or, except to the
extent provided for hereunder, any legal fees or other costs of the Investors.
 
1.4         The Company will, notwithstanding any termination of this Agreement,
indemnify and hold harmless the Investors and, if applicable, its officers,
directors, employees and shareholders, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of any
Canadian or U.S. federal or state securities laws in connection with any such
registration or qualification of securities, except to the extent that such
untrue statements or omissions (a) are based solely upon information regarding
the Investors furnished in writing to the Company by the Investors expressly for
use therein, or to the extent that such information relates to the Investors or
the Investors’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by the Investors expressly for
use in the Registration Statement, or in any amendment or supplement thereto, or
(b) are contained in an outdated or defective Registration Statement used by the
Investors after the Company has notified the Investors in writing that the
Registration Statement is outdated or defective.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.5         The Investors will indemnify and hold harmless the Company, its
directors, officers and employees, each person who controls the Company (within
the meaning of Section 15 of the 1933 Act and Section 20 of the United States
Securities Exchange Act of 1934), and the directors, officers or employees of
such controlling persons, to the fullest extent permitted by applicable law,
from and against all Losses, as incurred, to the extent arising out of or based
solely upon: (a) the Investors’s failure to comply with the prospectus delivery
requirements of the 1933 Act, or (b) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent that such untrue statements or omissions (i) are contained in any
information so furnished in writing by the Investors to the Company specifically
for inclusion in the Registration Statement, or (ii) are based solely upon
information regarding the Investors furnished in writing to the Company by the
Investors expressly for use therein, or (iii) are contained in information
relating to the Investors or the Investors’s proposed method of distribution of
Registrable Securities that was reviewed and expressly approved in writing by
the Investors expressly for use in the Registration Statement or in any
amendment or supplement thereto, or (c) the use by the Investors of an outdated
or defective Registration Statement after the Company has notified the Investors
in writing that the Registration Statement is outdated or  defective.  In no
event will the liability of the Investors hereunder be greater in amount than
the dollar amount of the net proceeds received by the Investors upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
 
1.6         If a claim by either the Company or the Investors (each, an
“Indemnified Party”, as applicable) for indemnification hereunder from the other
party (the “Indemnifying Party”), whether by reason of public policy or
otherwise, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, will contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this section was available to such party in accordance with its terms. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this section were determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section, the Investors will
not be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by it from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that it has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, except in the case of
fraud by the Investors.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.7         The Indemnified Party will give notice to the Indemnifying Party
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, but the omission to so notify the Indemnifying
Party will not relieve it from any liability which it may have to the
Indemnified Party pursuant to the provisions hereof except to the extent of the
actual damages suffered by such delay in notification.  The Indemnifying Party
will assume the defence of such action, including the employment of counsel to
be chosen by the Indemnifying Party to be reasonably satisfactory to the
Indemnified Party, and payment of expenses.  The Indemnified Party will have the
right to employ its own counsel in any such case, but the legal fees and
expenses of such counsel will be at the expense of the Indemnified Party, unless
the employment of such counsel will have been authorized in writing by the
Indemnifying Party in connection with the defence of such action, or the
Indemnifying Party will not have employed counsel to take charge of the defence
of such action or the Indemnified Party will have reasonably concluded that
there may be defences available to it or them which are different from or
additional to those available to the Indemnifying Party (in which case the
Indemnifying Party will not have the right to direct the defence of such action
on behalf of  the Indemnified Party), in any of which events such fees and
expenses will be borne by the Indemnifying Party.  No Indemnifying Party, in the
defence of any such claim or litigation, will, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.
 
2.
Governing Law

 
2.1         This Agreement will be governed by and construed under the laws of
the state of Nevada and the federal laws of the United States applicable
therein.
 
3.
Assignment

 
3.1         This Agreement may be assigned by the Investors to any person who
purchases or otherwise acquires the Debenture from the Investors in accordance
with the terms thereof, provided assignment of the Debentures is in compliance
with applicable securities laws in the opinion of counsel for the Company,
acting reasonably.
 
4.
Severability

 
4.1         If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision will be excluded from
this Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
5.
Entire Agreement

 
5.1         Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Securities and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.
 
6.
Notices

 
6.1         Any notice required or permitted under this Agreement must be given
in writing and will be deemed effectively given (a) upon personal delivery to
the party to be notified, (b) upon receipt by the sender of a confirmation of a
successful facsimile transmission to the facsimile number of the recipient
indicated for such party on page one of this Agreement, (c) one business day
after deposit with a nationally recognized overnight courier service, prepaid
for overnight delivery and addressed to the party to be notified at the address
indicated for such party on page one of this Agreement, or (d) 3 days after
deposit with Canada Post, postage prepaid, registered or certified with return
receipt requested and addressed to the party to be notified at the address
indicated for such party on page one of this Agreement, or at such other address
as such party may designate by notice to the other parties.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
7.
Counterparts and Electronic Means

 
7.1         This Agreement may be executed in counterpart and such counterparts
together will constitute a single instrument.  Delivery of an executed
counterpart of this Agreement by electronic means, including by facsimile
transmission or by electronic delivery in portable document format (“.pdf”),
will be equally effective as delivery of a manually executed counterpart
hereof.  The parties acknowledge and agree that in any legal proceedings between
them respecting or in any way relating to this Agreement, each waives the right
to raise any defence based on the execution hereof in counterparts or the
delivery of such executed counterparts by electronic means.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written.
 
TITAN IRON ORE CORP.
 
u
 
 
Per:           Per:         Authorized Signatory    
Authorized Signatory

 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 